
 
July 16, 2010




Mr. Richard Daniel


Re:           Change in Control Severance Agreement
 
Dear Rick:
 
NW Natural Gas Storage, LLC, an Oregon limited liability company (the
“Company”), considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company.  In this connection, the Company recognizes that the possibility of a
change in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company, its
customers and its shareholders.  Accordingly, the Board of Directors of the
Company (the “Board”) has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a change in control of the
Company.
 
In order to induce you to remain in the employ of the Company, this letter
agreement sets forth severance benefits which the Company agrees will be
provided to you in the event your employment with the Company is terminated in
connection with a Change in Control (as defined in Section 3 hereof) under the
circumstances described below.
 
1.           Agreement to Provide Services; Right to Terminate.
 
(i)           Except as otherwise provided in paragraph (ii) below, the Company
or you may terminate your employment at any time, subject to the Company’s
providing the benefits hereinafter specified in accordance with the terms
hereof.
 
(ii)           In the event of a Potential Change in Control (as defined in
Section 3 hereof), you agree that you will not leave the employ of the Company
(other than as a result of Disability, as such term is hereinafter defined) and
will render the services contemplated in the recitals to this Agreement until
the earliest of (a) a date which is 270 days from the occurrence of such
Potential Change in Control, or (b) a termination of your employment pursuant to
which you become entitled under this Agreement to receive the benefits provided
in Section 5(iii) below.
 
2.           Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect until December 31, 2011; provided, however,
that commencing on
 


 
 

--------------------------------------------------------------------------------

 



January 1, 2012 and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless at least 90 days prior
to such January 1 date, the Company or you shall have given notice that this
Agreement shall not be extended (provided that no such notice may be given by
the Company during the pendency of a Potential Change in Control); and provided,
further, that this Agreement shall continue in effect for a period of
twenty-four (24) months beyond the term provided herein if a Change in Control
shall have occurred during such term.  Notwithstanding anything in this Section
2 to the contrary, this Agreement shall terminate automatically if you or the
Company terminate your employment prior to the earlier of Shareholder Approval
(as defined in Section 3 hereof), if applicable, or the Change in Control.  In
addition, the Company may terminate this Agreement during your employment if,
prior to the earlier of Shareholder Approval, if applicable, or the Change in
Control, you cease to hold your current position with the Company, except by
reason of a promotion.
 
3.           Change in Control; Potential Change in Control; Shareholder
Approval; Person.
 
(i)           For purposes of this Agreement, a “Change in Control” shall mean
the occurrence of any of the following events:
 
(A)           The consummation of:
 
(1)           any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which Northwest Natural Gas Company (“NW
Natural”) or a subsidiary of NW Natural does not continue to hold at least 50%
of the combined voting power of the outstanding securities ordinarily having the
right to vote for the election of directors (“Voting Securities”) of the
surviving corporation immediately after the Merger; or
 
(2)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company; or
 
(B)           Any Person (as hereinafter defined) other than NW Natural or a
subsidiary of NW Natural shall have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Securities representing more than fifty percent (50%) of
the combined voting power of the then outstanding Voting Securities of the
Company.
 
(C)           The consummation of:
 
(1)           any consolidation, merger or plan of share exchange involving NW
Natural (an “NWN Merger”) as a result of which the holders of outstanding Voting
Securities of NW Natural immediately prior to the NWN Merger do not continue to
hold at least 50% of the combined voting power of the outstanding Voting
Securities of the surviving corporation or a parent corporation of the
 


 
 

--------------------------------------------------------------------------------

 



surviving corporation immediately after the NWN Merger, disregarding any Voting
Securities issued to or retained by such holders in respect of securities of any
other party to the NWN Merger; or
 
(2)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of NW
Natural;
 
(D)           At any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of NW
Natural (“Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that the term “Incumbent Director”
shall also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or
 
(E)           Any Person shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than NW
Natural, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities of NW Natural.
 
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire an equity interest in an
entity that acquires the Company in a Change in Control otherwise described
under subparagraph (A) above, (2) you are part of a group that constitutes a
Person which becomes a beneficial owner of Voting Securities in a transaction
that otherwise would have resulted in a Change in Control under subparagraph (B)
above, (3) you acquire (other than on the same basis as all other holders of
shares of Common Stock of NW Natural) an equity interest in an entity that
acquires NW Natural in a Change in Control otherwise described under
subparagraph (C) above, or (4) you are part of a group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a Change in Control under subparagraph (E)
above.
 
(ii)           For purposes of this Agreement, a “Potential Change in Control”
shall be deemed to have occurred if:
 
(A)           the Company or NW Natural enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
 
(B)           any Person (including the Company or NW Natural) publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or
 
(C)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
 

 
 

--------------------------------------------------------------------------------

 



(iii)           For purposes of this Agreement, “Shareholder Approval” shall be
deemed to have occurred if the shareholders of NW Natural approve an agreement
entered into by NW Natural, the consummation of which would result in the
occurrence of a Change in Control under subparagraph (i)(C) above.
 
(iv)           For purposes of this Agreement, the term “Person” shall mean and
include any individual, corporation, partnership, group, association or other
“person,” as such term is used in Section 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), other than the Company, NW Natural or any employee
benefit plan sponsored by the Company or NW Natural.
 
4.           Termination Following Shareholder Approval or Change in
Control.  If a Change in Control occurs, you shall be entitled to the benefits
provided in Section 5(iii) hereof in the event that (x) a Date of Termination
(as defined in Section 4(v) below) of your employment with the Company occurred
or occurs after the earlier of Shareholder Approval, if applicable, or the
Change in Control and no later than twenty-four (24) months after the Change in
Control, or (y) your employment with the Company is terminated by you for Good
Reason (as defined below) based on an event occurring concurrent with or
subsequent to the earlier of Shareholder Approval, if applicable, or the Change
in Control and your Notice of Termination (as defined in Section 4(iv) below) in
connection therewith shall have been given no later than twenty-four (24) months
after the Change in Control; provided, however, that if any such termination is
(a) because of your death, (b) by the Company for Cause (as defined below) or
Disability, or (c) by you other than for Good Reason based on an event occurring
concurrent with or subsequent to the earlier of Shareholder Approval, if
applicable, or the Change in Control, then you shall not be entitled to the
benefits provided in Section 5(iii) hereof.
 
(i)           Disability.  Termination by the Company of your employment based
on “Disability” shall mean termination because of your absence from your duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination is given to you following
such absence you shall have returned to the full-time performance of your
duties.
 
(ii)           Cause.  Termination by the Company of your employment for “Cause”
shall mean termination upon (a) the willful and continued failure by you to
perform substantially your assigned duties with the Company (other than any such
failure resulting from your incapacity due to physical or mental illness) after
a demand for substantial performance is delivered to you by the Company which
specifically identifies the manner in which you have not substantially performed
your duties or (b) the willful engaging by you in illegal conduct which is
materially and demonstrably injurious to the Company.  For purposes of this
paragraph (ii), no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you in knowing bad faith and
without reasonable belief that your action or omission was in, or not opposed
to, the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the
 


 
 

--------------------------------------------------------------------------------

 



advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company.
 
(iii)           Good Reason.  Termination by you of your employment with the
Company for “Good Reason” shall mean termination by you of your employment with
the Company based on any of the following events provided you give Notice of
Termination after the occurrence of any of the following events and no later
than 30 days after the later of (1) notice to you of such event, or (2) the
Change in Control:
 
(A)           the assignment to you of a different title, job or
responsibilities that results in a decrease in the level of your responsibility;
provided that Good Reason shall not exist if you continue to have the same or a
greater general level of responsibility for the former Company operations after
the Change in Control as you had prior to the Change in Control even though such
responsibilities have necessarily changed due to the former Company operations
becoming a subsidiary or division of the surviving company;
 
(B)           a reduction by the Company in your base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control;
 
(C)           the failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participating immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control (or
Plans providing you with at least substantially similar benefits) other than as
a result of the normal expiration of any such Plan in accordance with its terms
as in effect immediately prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect your continued
participation in any of such Plans on at least as favorable a basis to you as is
the case immediately prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control;
 
(D)           the failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company’s normal vacation policy as in effect immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;
 
(E)           the Company’s requiring you to be based more than 50 miles from
where your office is located immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control except for required travel on
the Company’s business to an extent substantially consistent with the business
travel obligations which you undertook on behalf of the Company prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;


 
 

--------------------------------------------------------------------------------

 



(F)           the failure by the Company to obtain from any Successor (as
hereinafter defined) the assent to this Agreement contemplated by Section 6
hereof;
 
(G)           any purported termination by the Company of your employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of paragraph (iv) below (and, if applicable, paragraph (ii) above); and for
purposes of this Agreement, no such purported termination shall be effective; or
 
(H)           the failure by the Company to pay you any portion of your current
compensation, to credit your Deferred Compensation Plan account in accordance
with your previous election, or to pay you any portion of an installment of
deferred compensation under any Plan in which you participated, within seven (7)
days of the date such compensation is due.
 
For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, deferred compensation, medical,
disability, accident, life insurance, or relocation plan or policy or any other
plan, program or policy of the Company intended to benefit employees.
 
(iv)           Notice of Termination.  Any purported termination by the Company
or by you (other than termination due to your death, which shall terminate your
employment automatically) following the earlier of Shareholder Approval, if
applicable, or a Change in Control shall be communicated by Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
 
(A)           With respect to any Notice of Termination given by you for Good
Reason, such Notice of Termination may indicate that such termination for Good
Reason shall be conditioned upon, and postponed until, the date on which it is
finally determined, either by mutual written agreement of the parties or by the
arbitrators in a proceeding as provided in Section 12 hereof, that Good Reason
exists for such termination.  If a Notice of Termination given by you for Good
Reason indicates that such termination shall be so conditioned and postponed,
then, if the Company disputes the existence of Good Reason, the Company shall,
within thirty (30) days after the Notice of Termination is given, notify you
that a dispute exists concerning the termination, whereupon Section 12 hereof
shall apply to such dispute.  If no such notice is given by the Company within
such 30-day period, then a final determination that Good Reason exists shall be
deemed to have occurred on the date thirty (30) days after the Notice of
Termination for Good Reason is given.
 

 
 

--------------------------------------------------------------------------------

 



(B)           Notwithstanding anything to the contrary in this Agreement:
 
(1)           if, at any time before the Date of Termination determined pursuant
to this Agreement with respect to any purported termination by you of your
employment with the Company, there exists a basis for the Company to terminate
your employment for Cause, then the Company may, regardless of whether or not
you have given Notice of Termination for Good Reason and regardless of whether
or not Good Reason exists, terminate your employment for Cause, in which event
you shall not be entitled to the benefits provided in Section 5(iii) hereof, and
 
(2)           if you die or your employment is terminated based on Disability
after you have given Notice of Termination for Good Reason and before the Date
of Termination determined under this Agreement with respect to that Notice of
Termination, and it is subsequently finally determined that Good Reason existed
at the time your employment terminated, then termination of your employment
shall be deemed to have occurred for Good Reason (and not due to your death or
Disability) and you shall be entitled to the benefits provided in Section 5(iii)
hereof.
 
(v)           Date of Termination.  “Date of Termination” shall mean the date
your employment with the Company is terminated following the earlier of
Shareholder Approval, if applicable, or a Change in Control, which date shall be
determined as follows:
 
(A)           if your employment is to be terminated for Disability, thirty (30)
days after Notice of Termination is given (provided that, if you shall have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period, then the termination for Disability contemplated by the
Notice of Termination shall not occur),
 
(B)           if your employment is terminated due to your death, the date of
your death,
 
(C)           if your employment is to be terminated by the Company other than
for Disability, or if your employment is to be terminated by you without a claim
of Good Reason, the date specified in the Notice of Termination, and
 
(D)           if your employment is to be terminated by you for Good Reason, the
date ninety (90) days after the date on which a Notice of Termination is given,
unless either:
 
(1)           an earlier date has been agreed to by the Company either in
advance of, or after, receiving such Notice of Termination (in which case such
earlier date shall be the Date of Termination),
 
(2)           pursuant to and in accordance with Section 4(iv) you have
indicated in your Notice of Termination that you are conditioning your
termination upon (and postponing such termination until) the date on which it is
finally determined that Good Reason exists for such termination (in which case
the later of such date as determined in accordance with Section 4(iv) above, or
the date otherwise determined under this Section 4(v)(D), shall be the Date of
Termination),
 
 
 

--------------------------------------------------------------------------------

 
(3)           the Company shall not have notified you within fifteen (15) days
after a Notice of Termination for Good Reason is given that it intends to fully
correct the circumstances giving rise to Good Reason (in which case the date
fifteen (15) days after the Notice of Termination shall be the Date of
Termination), or
 
(4)           if the Company gives notice as provided in Section 4(v)(D)(3) and
if the circumstances giving rise to Good Reason are fully corrected on or prior
to the date that is ninety (90) days after such Notice of Termination was given,
then the termination for Good Reason contemplated by such Notice of Termination
shall not occur.
 
(E)           You shall not be obligated to perform any services after the Date
of Termination that would prevent the termination of your employment on such
Date of Termination from qualifying as a “separation from service” as defined in
Treasury Regulations §1.409A-1(h).
 
5.           Compensation Upon Termination or During Disability.
 
(i)           During any period following the earlier of Shareholder Approval,
if applicable, or a Change in Control that you fail to perform your duties as a
result of incapacity due to physical or mental illness, you shall continue to
receive your full base salary at the rate then in effect and any benefits or
awards under any Plans shall continue to accrue during such period, to the
extent not inconsistent with such Plans, until your employment is terminated
pursuant to and in accordance with Sections 4(i) and 4(v) hereof.  Thereafter,
your benefits shall be determined in accordance with the Plans then in effect.
 
(ii)           If your employment shall be terminated for Cause or as a result
of death following the earlier of Shareholder Approval, if applicable, or a
Change in Control, the Company shall pay you your full base salary through the
Date of Termination at the rate in effect just prior to the time a Notice of
Termination is given plus any benefits or awards which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you.  Thereupon the Company shall have no further obligations to you under
this Agreement.
 
(iii)           If a Change in Control occurs and either (a) after the earlier
of Shareholder Approval, if applicable, or the Change in Control and no later
than twenty-four (24) months after the Change in Control, a Date of Termination
of your employment with the Company occurred or occurs as a result of a
termination by the Company other than for Cause or Disability, or (b) your
employment with the Company is terminated by you for Good Reason based on an
event occurring concurrent with or subsequent to the earlier of Shareholder
Approval, if applicable, or the Change in Control and your Notice of Termination
in connection therewith shall have been given no later than twenty-four (24)
months after the Change in Control, then, by no later than the fifth day
following the later of the Date of Termination or the Change in Control (except
as may otherwise be provided), you shall be entitled, without regard to any
contrary provisions of any Plan, to a severance benefit (the “Severance
Benefit”) equal to the lesser of (x) the Specified Benefits (as defined in
subsection (A) below), or (y) the Capped Benefit (as defined in subsection (B)
below).  Payment of the Severance Benefit shall be in lieu of any severance pay
you may otherwise be entitled to under any severance pay program the Company may
have in effect from time to time, but is in addition to, and not in lieu of, any
rights, benefits or entitlements you may have as a result of the change in
control and/or termination of employment under the terms or provisions of any
other Plans.
 
 
 

--------------------------------------------------------------------------------

 
(A)           The “Specified Benefits” are as follows:
 
(1)           the Company shall pay your full base salary through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any benefits or awards which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to you;
provided, however, that with respect to a termination of your employment for
Good Reason based on a reduction by the Company in your base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control, the Company shall pay your full base salary through the Date
of Termination at the rate in effect just prior to such reduction plus any
benefits or awards which pursuant to the terms of any Plans have been earned or
become payable, but which have not yet been paid to you;
 
(2)           as severance pay and in lieu of any further salary for periods
subsequent to the Date of Termination, the Company shall pay to you in a single
payment an amount in cash equal to one and one half times the sum of (a) the
greater of (i) your annual rate of base salary in effect on the Date of
Termination or (ii) your annual rate of base salary in effect immediately prior
to the earlier of Shareholder Approval, if applicable, or the Change in Control
and (b) the greater of (i) the average of the last three annual bonuses
(annualized in the case of any bonus paid with respect to a partial year) paid
to you preceding the Date of Termination or (ii) the average of the last three
annual bonuses (annualized in the case of any bonus paid with respect to a
partial year) paid to you preceding the earlier of Shareholder Approval, if
applicable, or the Change in Control; and
 
(3)           for a twelve (12) month period after the Date of Termination
(specifically including a Date of Termination that occurs after Shareholder
Approval and prior to a Change in Control), the Company shall arrange to provide
you, your spouse and your dependents with life, accident and health insurance
benefits substantially similar to those which you were receiving immediately
prior to the earlier of Shareholder Approval, if applicable, or the Change in
Control.  Notwithstanding the foregoing, the Company shall not provide any
benefit otherwise receivable by you pursuant to this subparagraph (3) to the
extent that a similar benefit is actually received by you from a subsequent
employer during such twelve (12) month period, and any such benefit actually
received by you shall be reported to the Company.
 
(B)           The “Capped Benefit” equals the Specified Benefits, reduced by the
minimum amount necessary to prevent any portion of the Specified Benefits from
being a “parachute payment” as defined in Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision,
assuming that such payment is considered to be contingent on a change in the
ownership of a substantial portion of the assets of NW Natural.  The amount of
the Capped Benefit shall therefore equal (1) three times the “base amount” as
defined in Section 280G(b)(3)(A) of the Code reduced by $1 (One Dollar), and
further reduced by (2) the present value of all other payments and benefits you
are entitled to receive from the Company and its affiliates that are contingent
upon a change in control of the Company or NW Natural within the meaning of
Section 280G(b)(2)(A)(i) of the Code, including accelerated vesting of awards
under equity compensation plans, and increased by (3) all Specified Benefits
that are not contingent upon a change in control within the meaning of Section
280G(b)(2)(A)(i) of the Code.  If you receive the Capped Benefit, you may
determine the extent to which each of the Specified Benefits shall be
reduced.  The parties recognize that there is some uncertainty regarding the
computations under Section 280G of the Code which must be applied to determine
the Capped Benefit.  Accordingly, the parties agree that, after the Severance
Benefit is paid, the amount of the Capped Benefit may be retroactively adjusted
to the extent any subsequent Internal Revenue Service regulations, rulings,
audits or other pronouncements establish that the original calculation of the
Capped Benefit was incorrect.  In that case, amounts shall be paid or reimbursed
between the parties so that you will have received the Severance Benefit you
would have received if the Capped Benefit had originally been calculated
correctly.
 
 
 

--------------------------------------------------------------------------------

 
(iv)           Except as specifically provided above, the amount of any payment
provided for in this Section 5 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise.
 
6.           Successors; Binding Agreement.
 
(i)           Upon your written request, the Company will seek to have any
Successor (as hereinafter defined), by agreement in form and substance
satisfactory to you, assent to the fulfillment by the Company of its obligations
under this Agreement.  For purposes of this Agreement, “Successor” shall mean
any Person that succeeds to, or has the practical ability to control (either
immediately or with the passage of time), the Company’s business directly, by
merger, consolidation or purchase of assets, or indirectly, by purchase of the
Company’s Voting Securities or otherwise.
 
(ii)           This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there be no such designee, to your estate.
 
7.           Fees and Expenses.  The Company shall pay to you all legal fees and
related expenses incurred by you in good faith as a result of (i) your
termination following the earlier of Shareholder Approval, if applicable, or a
Change in Control (including all such fees and expenses, if any, incurred in
contesting or disputing in good faith any such termination) or (ii) your seeking
to obtain or enforce in good faith any right or benefit provided by this
Agreement.
 
8.           Survival.  The respective obligations of, and benefits afforded to,
the Company and you as provided in Sections 5, 6(ii), 7 and 12 of this Agreement
shall survive termination of this Agreement, but only with respect to a Change
in Control occurring during the term of this Agreement.
 
9.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the President of the Company, with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
 
 
 

--------------------------------------------------------------------------------

 
10.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the Company.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Oregon.
 
11.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
12.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Portland, Oregon by three arbitrators in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award, which award shall be a final and binding determination of
the dispute or controversy, in any court having jurisdiction; provided, however,
that you shall be entitled to seek specific performance of your right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.  The Company shall bear all
costs and expenses of the arbitrators arising in connection with any arbitration
proceeding pursuant to this Section 12.
 
13.           Related Agreements.  To the extent that any provision of any other
agreement between the Company or any of its subsidiaries and you shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.
 
14.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.
 
If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.
 
Sincerely,
 
                         NW NATURAL GAS STORAGE, LLC


                         By        /s/ Gregg
Kantor                                             
                         Name:   Gregg
Kantor                                                                                                 
                         Title:    President and Chief Executive
Officer                                                  
 
                       
 
Agreed to this 27th day
of August, 2010.
/s/ Richard  Daniel                                           
 
